Citation Nr: 0903337	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  08-03 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to May 
2004.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.

In December 2008, the veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDING OF FACT

1.  The veteran has a diagnosis of PTSD.

2.  The veteran's alleged stressors have been verified.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R.  § 3.304(f).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  Id.; see also 38 
C.F.R. § 4.125(a) (2008).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Here, the veteran was diagnosed with PTSD by a psychiatrist 
in a July 2005 VA examination.  The diagnosis was made in 
accordance with the DSM-IV as mandated by regulation.  

This case turns on the second required element listed above, 
the occurrence of an in-service stressor.  The evidence 
required to establish the occurrence of an in-service 
stressor depends upon whether the veteran was engaged in 
combat with the enemy.  38 C.F.R. § 3.304(f)(1) states:

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the 
veteran's service, the veteran's lay 
testimony alone may establish the 
occurrence of the claimed in-service 
stressor.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere 
service in a combat zone does not establish that a veteran 
engaged in combat with the enemy.  Id.  Whether the veteran 
engaged in combat with the enemy is determined through the 
receipt of certain recognized military citations or other 
supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Here, the veteran's service personnel records do not contain 
any indication that the veteran received any of the awards or 
citations presumptively indicative of engaging in combat with 
the enemy.  Therefore, his lay testimony cannot, by itself, 
establish the occurrence of the alleged stressor.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, the 
record must contain corroborative evidence that substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West v. Brown, 7 
Vet. App. 70, 76 (1994).  The requisite additional evidence 
may be obtained from sources other than the veteran's service 
medical records.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).

However, there is no need to verify every detail of a claimed 
stressor and evidence of a stressor affecting a veteran's 
unit in service implies the veteran's involvement in those 
events.  Suozzi v. Brown, 10 Vet. App. 307, 310-311 (1997).  
The Court has since clarified that it is error for the Board 
to require confirmation of a veteran's personal participation 
in stressors affecting his unit.  Sizemore v. Principi, 18 
Vet. App. 264, 270 (2004); Pentacost v. Principi, 16 Vet. 
App. 124, 128 (2002).

The veteran alleges three in-service stressors related to his 
PTSD.  The Board finds that two stressors are sufficiently 
verifiable.  

The veteran alleges that he participated in a search and 
rescue operation of a jet crash in October 1987.  As a 
participant, the veteran was assigned to the ground party 
responsible for the recovery of aircraft parts and human 
remains.  

Servicemen "S.F." and "H.H." who both served with the 
veteran during the time of the alleged stressor submitted 
statements regarding the veteran's participation in the 
search and rescue operation of a jet crash in October 1987.

The recollections of both S.F. and H.H. are sufficiently 
consistent with each other, as well as with the veteran's 
account of the events which transpired during that period.  
Specifically, their accounts all include the description of 
the veteran's duties during the search and rescue operation, 
the date of the incident of October 1987, the name of the 
individual who was killed, Major "M.S.,"and the name of the 
head of the accident investigation board, Lieutenant Colonel 
"R.L."  These reports are adequate corroboration showing 
that the veteran was present at the time of the crash and 
meet the criteria for establishing an in-service stressor.

Both S.F. and the veteran contend that there would be no 
documentation or records of the crash available since at that 
time, the crashed aircraft was classified.  However, given 
the consistent statements of the veteran and his fellow 
servicemen, the Board finds that this stressor is 
sufficiently verified.

The veteran also alleged an in-service stressor of a second 
jet crash in RAF Upper Heyford, England, in September 1992.  
The veteran contended that he personally knew the two 
individuals who were killed in the crash.  Hearing transcript 
at 2.  In a November 2004 submission in support of his claim 
for service connection for PTSD, he also contended that he 
responded to the crash site but "there was not much [he] 
could do" to help them.  

A U.S. Air Force Mishap Report from October 1992 is of record 
and indicated that in September 1992, an aircraft crashed in 
RAF Upper Heyford, England.  The report revealed that 
"[e]jection was not initiated prior to ground impact.  The 
aircraft was destroyed and both crewmembers were fatally 
injured."  This report is consistent with the veteran's 
account of the alleged September 1992 crash.

Also of record is a statement from the veteran's fellow 
serviceman "T.O."  T.O. stated that he was assigned to RAF 
Upper Heyford, England with the veteran.  He indicated that 
"[the veteran] and the squadron heard the radio chatter and 
responded to the emergency along with Emergency Response 
Crews and medics.  They arrived onto the scene seeing 
wreckage and the pod."  Consistent with the Mishap Report, 
T.O. noted that the crewmembers did not eject from the 
aircraft prior to impacting the ground. 

T.O.'s statement, taken together with the Mishap Report, are 
sufficient to verify the veteran's in-service stressor of an 
aircraft crash in RAF Upper Heyford, England.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
A claimant is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a claimant seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. 
App. 518 (1996).

Here, the Board finds that since there is an approximate 
balance of positive and negative evidence of record, the 
benefit of the doubt must be awarded to the veteran.  
Accordingly, the Board finds that the veteran has presented 
sufficient evidence to corroborate his alleged PTSD stressors 
and entitlement to service connection for PTSD must be 
granted.

The nature and extent of the PTSD associated with the 
veteran's in-service stressors are not before the Board at 
this time.

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

ORDER

The appeal is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


